                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                           NORTHERN DIVISION

SPRING LAKE PORK, LLC,            )
                                  )
        Plaintiff,                )
                                  )
     v.                           )                   Case No. 2:19 CV 18 CDP
                                  )
GREAT PLAINS MANAGEMENT,          )
LLC,                              )
                                  )
        Defendant and Third-Party )
        Plaintiff,                )
                                  )
     v.                           )
                                  )
SWINE MANAGEMENT SERVICES, )
LLC,                              )
                                  )
        Third-Party Defendant.    )

                         MEMORANDUM AND ORDER
      Plaintiff Spring Lake Pork (SLP) brings contract and tort actions against

Great Plains Management (GPM), which had entered a “Management Agreement”

with plaintiff relating to the operation of a pig farm and breeding facility in

Curryville, Missouri. Great Plains in turn filed a counterclaim against Spring

Lake. Great Plains also filed a third-party complaint against Swine Management

Services (SMS), seeking indemnity and/or contribution in the event it is found

liable to Spring Lake. Great Plains alleges that Swine Management also performed
management services for Spring Lake, and did so negligently, thus causing the

damages that Spring Lake seeks from Great Plains. Swine Management moves to

dismiss the third-party complaint under Fed. R. Civ. P. 12(b)(6).1 Having

reviewed GPM’s third-party complaint in light of the relevant standard,2 I will

permit its claim to proceed.

       To state a claim for negligence under Missouri law, “the plaintiff must allege

that the defendant had a duty of care to protect the plaintiff from injury, the

defendant failed in performing the duty, and the defendant's failure proximately

caused harm to the plaintiff.” A.O.A. v. Rennert, 350 F. Supp. 3d 818, 840 (E.D.

Mo. 2018) (citing Lopez v. Three Rivers Elec. Co-op., Inc., 26 S.W.3d 151, 155



1
  This case is complicated procedurally because after the briefing on Swine Management’s
motion to dismiss the third-party complaint concluded, Spring Lake was granted leave to amend
its complaint [ECF 31]. Great Plains and the newly-added defendants have not yet responded to
Spring Lake’s amended complaint. However, Great Plains’ third-party complaint against Swine
Management remains pending and is not dependent on the response Great Plains will file against
Spring Lake’s amended complaint, so it is appropriate that I rule now on Swine Management’s
motion to dismiss the third-party complaint.
2
  When considering a Rule 12(b)(6) motion, I assume the factual allegations of the complaint to
be true and construe them in favor of the plaintiff. Neitzke v. Williams, 490 U.S. 319, 326-27
(1989). To survive dismissal, a complaint must contain “more than labels and conclusions, and a
formulaic recitation of the elements of a cause of action will not do.” Bell Atlantic Corp. v.
Twombly, 550 U.S. 544, 555-56 (2007); accord Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009).
It need not contain “detailed factual allegations,” but it must contain facts with enough
specificity “to raise a right to relief above the speculative level.” Twombly, 550 U.S. at 555. The
issue in determining a Rule 12(b)(6) motion is not whether the plaintiff will ultimately prevail,
but whether he is entitled to present evidence in support of the claim. See Skinner v. Switzer, 562
U.S. 521, 529-30 (2011) (quoting Scheuer v. Rhodes, 416 U.S. 232, 236 (1974)).



                                                2
(Mo. banc 2000)). Great Plains alleges Spring Lake retained Swine Management

to “perform certain management services” at SLP’s facility, and that its managerial

role “was at all times superior to that of GPM . . . .” Id. GPM further alleges SMS

acted negligently in four different ways,3 and that SMS’s negligence proximately

caused SLP’s damages.

       In opposition, Swine Management contends that it did not owe any duty of

care to Spring Lake regarding the management of the facility. Swine Management

filed, in support of its motion, a “Service Agreement” between it and SLP, which

SMS contends shows that its role was limited to “[providing] production and

financial reports—nothing more.” ECF 20 at pg. 5; see Service Agreement, ECF

21-1, Ex. A. Alternatively, Swine Management alleges that Great Plains was “the

exclusive manager of [Spring Lake’s facility]” under the contract between SLP and

GPM, so any duty SMS may have owed (or breached) to SLP was independent of

GPM’s contractual obligations.

       First, to the extent GPM argues that I cannot consider the service agreement

on this motion to dismiss, GPM is incorrect. Courts may consider documents


3
 Specifically, GPM alleges SMS 1) negligently failed to manage the facility to avoid the
development of PRRS, stray voltage, and contaminated water; 2) negligently established
unreasonable production goals; 3) negligently failed to prevent the provision of contaminated
water to the pig population; and 4) negligently failed to manage SLP’s facility in a manner
necessary to meet productivity and profitability goals and projections.



                                               3
“necessarily embraced by the complaint,” Ashanti v. City of Golden Valley, 666

F.3d 1148, 1151 (8th Cir. 2012), as well as documents “incorporated by reference,

or integral to the claim” in assessing a 12(b)(6) motion to dismiss. See Dittmer

Properties, L.P. v. F.D.I.C., 708 F.3d 1011, 1021 (8th Cir. 2013) (quoting Miller v.

Redwood Toxicology Lab., Inc., 688 F.3d 928, 931 n. 3 (8th Cir. 2012). “[T]he

contracts upon which [a] claim rests . . . are evidently embraced by the pleadings.”

Mattes v. ABC Plastics, Inc., 323 F.3d 695, 697 n. 4 (8th Cir. 2003); see also Stahl

v. U.S. Dep't of Agric., 327 F.3d 697, 700 (8th Cir. 2003) (“In a case involving a

contract, the court may examine the contract documents in deciding a motion to

dismiss.”). GPM’s third-party complaint alleges that the services Swine

Management performed for Spring Lake “were either defined by a contract

between SLP and SMS or otherwise agreed upon by those parties.” ECF 8 at p. 28,

¶4. This is sufficient to “reference” the service agreement, so I may consider it

and need not convert SMS’s motion to dismiss into a motion for summary

judgment. See Gorog v. Best Buy Co., 760 F.3d 787, 792 (8th Cir. 2014).

      But the service agreement does not dictate the outcome of this motion.

Assuming the truth of Great Plains’ factual allegations and giving GPM the benefit

of all reasonable inferences, GPM has alleged sufficient facts to support a

reasonable inference that SMS can be held liable for the alleged negligent acts.




                                          4
Neither Swine Management’s service agreement with Spring Lake, nor the

agreement between SLP and GPM, establish that SMS’s responsibilities at SLP’s

facility were exclusively limited to generating reports. Moreover, the third-party

complaint alleges that “SMS performed a role at the Facility which was at all times

superior to that of GPM and performed services which had a direct impact upon

the productivity and profitability of the Facility.” ECF 8 at p. 29, ¶ 5. Great Plains

alleges that it cannot be more specific without discovery, but it represents in its

brief that it already has emails and other documents that provide support for the

allegations. These allegations are sufficient for the third-party claim to proceed; a

party is not required to prove its allegations in its pleadings, and Swine

Management’s service agreement cannot, on its own, form a basis for dismissal of

the third-party complaint.

      In sum, the existence and scope of Swine Management’s managerial duties

at Spring Lake’s facility, as well as the interrelation and hierarchy between the

respective obligations of Great Plains and Swine Management pertaining to the

services they performed at the facility, involve factual questions which are more

properly resolved after the parties have had a full opportunity to conduct discovery.

      Accordingly,




                                           5
      IT IS HEREBY ORDERED that third-party defendant Swine Management

Services’ Motion to Dismiss [19] is DENIED.

      The Rule 16 scheduling conference remains set for December 20, 2019 at

10:30 AM. Third-party defendant is reminded of its obligation to answer the third-

party complaint within the time set by the rules.




                                       CATHERINE D. PERRY
                                       UNITED STATES DISTRICT JUDGE


Dated this 3rd day of December, 2019.




                                          6
